DETAILED ACTION

Response to Arguments

1.	Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.  Applicant states (see page 9 of the Remarks) “Consequently, Ramirez does not disclose applying a first notification preference for a predetermined interval, and in response to the applying the first notification preference for the predetermined interval, and based on the activity of the one or more people in the environment, applying the second notification preference.”
	However, Correa Ramirez et al. also discloses a method/device for notifying an individual which includes generating a first notification preference (haptic device (vibrating) output for an audible-alarm-preferring first user as disclosed in section 0139) for a predetermined interval (30 seconds as disclosed in section 0139).  Correa Ramirez et al. further discloses in response to the applying of the first notification preference for the predetermined interval (30 seconds or a minute as disclosed in section 0139), and based on the activity of the one or more people in the environment (presence of another user in the bed detected through the sleeper identification system as disclosed in section 0139, wherein the presence of another user in the bed is determined based on the activity level detected by sensors as disclosed in sections 0057-0060 ), applying the second notification preference (by switching to an audible output after 30 seconds to cause the first user to wake up as disclosed in section 0139).  Therefore, based on the above disclosure, it is the understanding of the Examiner that Correa Ramirez et al. discloses “applying a first notification preference for a predetermined interval, and in response to the 
	Applicant further states (see page 10 of the Remarks) “As discussed in detail above, Laakkonen in view of Ramirez do not contemplate having to wake an individual that is not awaking as a result of a first notification preference. As such, Laakkonen in view of Ramirez does not teach or suggest selecting a second volume in response to termination of an application of a first volume not occurring during a predetermined interval.”
	However, Correa Ramirez et al. specifically discloses contemplating having to wake an individual that is not awaking by applying a second notification preference, which is an audible output (as disclosed in section 0139), after a 30 second interval after a user has not awaken using a first notification preference, causing the user to wake up as disclosed in section 0139.  Correa Ramirez et al. further discloses a second notification level includes auditory notifications at a first volume (low volume/haptic alert as disclosed in section 0039), and selecting a second volume (audible alert as disclosed in section 0139) in response to the expiration of the predetermined interval (30 seconds or a minute as disclosed in section 0139) and the activity of the one or more people in the environment (detecting presence/absence of another user as disclosed in section 0139).  Therefore, based on the above disclosure, it is the understanding of the Examiner that Correa Ramirez et al. discloses these aspects of the present invention.  

Claim Rejections - 35 USC § 103

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 6-10, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Laakkonen et al. (previously cited in Office Action 2/10/2021) in view of Correa Ramirez et al. (previously cited in Office Action 5/11/2021).
Regarding claim 1, Laakkonen et al. discloses a computer (mobile device as disclosed in sections 0071-0073) implemented method, comprising: 
under control of one or more processors (within the mobile device) with specific executable program instructions to perform: 
obtaining presence data (using a sleep monitor device as disclosed in section 0125) indicative of one or more people in an environment; 
analyzing (using an algorithm as disclosed in section 0126) the presence data to determine activity (such as sleep level) of the one or more people in the environment; 
determining a first notification preference and a second notification preference (see sections 0147-0151, wherein each section discloses a notification preference) based on the activity of the one or more people in the environment (which is obtained from the sleep monitoring devices as disclosed in sections 0140-145); and 
generating a command (alarm control signal as disclosed in section 0073) to apply (as disclosed in sections 0154-0159) the first notification preference at a predetermined time (predetermined time before deadline as disclosed in sections 0147-0151).
Laakkonen et al. does not specifically disclose the first notification preference is generated for a predetermined interval; and in response to the applying of the first notification preference for the predetermined interval and based on the activity of the one or more people in the environment, applying the second notification preference.  However, Correa Ramirez et al. also discloses a method/device for notifying an individual which includes generating a first notification preference (haptic device (vibration/low volume) output for an audible-alarm-preferring first user as disclosed in section 0139) for a predetermined interval (30 seconds as disclosed in section 0139).  Correa Ramirez et al. further discloses in response to the applying of the first notification preference for the predetermined interval (30 seconds as disclosed in section 0139), and based on the activity (detected presence/absence of another user in the bed as disclosed in section 0139) of the one or more people in the environment, applying the second notification preference (by switching to an audible output after 30 seconds as disclosed in section 0139).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the method/device of Laakonen et al. with the notification preferences as disclosed by Correa Ramirez et al. since Correa Ramirez et al. states the system provides alarms (notifications) tailored to the behavior of a user (see section 0140).  
Regarding claim 2, Laakkonen et al. discloses determining that a first person and a second person are within the environment based on the presence data (using sleep monitoring devices for every person in the room as disclosed in section 0125); determining that the first person is in an inactive state based on the presence data (by detecting sleep levels as disclosed in section 0126); determining that the second person is in an inactive state based on the presence data (by detecting sleep levels as disclosed in section 0126); selecting the first notification preference (see section 0154) based the inactive state (sleep level) of the first person and the inactive state of the second person (as disclosed in section 0154).
	Regarding claim 3, Laakkonen et al. discloses accessing a list (devices for performing the alarm as disclosed in section 0073) that includes first notification level (such as a light source) and a second notification level (such as a piece of music); wherein the first notification level includes non-auditory notifications (light source) and the second notification level includes auditory notifications (music).
	Regarding claim 6, Laakkonen et al. discloses transmitting (see section 0073) the command (alarming control signal) from a base device (mobile device) to a secondary device (sleep monitoring device).
	Regarding claim 7, Laakkonen et al. discloses the presence data includes at least one of global positioning system data, sound data, physiological data, or motion data (see section 0125).
	Regarding claims 8, Lakkonen et al. discloses an electronic device (mobile device as disclosed in section 0073), comprising: 
one or more processors (within the mobile device); 
wherein, responsive to execution of the program instructions, the one or more processors perform the following:
obtain presence data (using a sleep monitor device as disclosed in section 0125) indicative of one or more people in an environment; 
analyze (using an algorithm as disclosed in section 0126) the presence data to determine activity (such as sleep level) of the one or more people in the environment; 
determine a first notification preference and a second notification preference (see sections 0147-0151, wherein each section discloses a notification preference) based on the activity of the one or more people in the environment (which is obtained from the sleep monitoring devices as disclosed in sections 0140-145); and 
applying the first notification preference (alarm control signal as disclosed in section 0073, see also sections 0154-0159) at a predetermined time (predetermined time before deadline as disclosed in sections 0147-0151).
Laakkonen et al. does not specifically disclose the first notification preference is applied for a predetermined interval; and in response to the applying of the first notification preference for the predetermined interval expiring and based on the activity of the one or more people in the environment, applying the second notification preference.  However, Correa Ramirez et al. also discloses a method/device for notifying an individual which includes generating a first notification preference (haptic device for an audible-alarm-preferring first user as disclosed in section 0139) for a predetermined interval (30 seconds as disclosed in section 0139).  Correa Ramirez et al. further discloses in response to the applying of the first notification preference for the predetermined interval expiring (after 30 seconds as disclosed in section 0139) and based on the activity (detected presence/absence of another user in the bed as disclosed in section 0139) of the one or more people in the environment, applying the second notification preference (by switching to an audible output after 30 seconds as disclosed in section 0139).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the method/device of Laakonen et al. with the notification preferences as disclosed by Correa Ramirez et al. since Correa Ramirez et al. states the system provides alarms (notifications) tailored to the behavior of a user (see section 0140).  
Regarding claims 9 and 10, the claimed device includes features corresponding to the above rejection of claims 2 and 3, which is applicable hereto.   
Regarding claim 13, Laakkonen et al. discloses at least one of a sound sensor, camera, global positioning system, or physiological sensor (accelerometer as disclosed in section 0125) coupled (wirelessly) to the one or more processors (of the mobile device) to obtain presence (motion) data indicative of one or more people in the environment (as disclosed in section 0125).
Regarding claim 14, Laakkonen et al. discloses the electronic device (mobile device as disclosed in section 0073) is at least one of an alarm clock, a smart phone (see section 0059), a television, a home automation electronic hub, or a wearable device. 
Regarding claim 15, Laakkonen et al. discloses the one or more processors further perform the following: determine that one person is within the environment based on the presence data (by detecting the motions of a user as disclosed in section 0125); select the first notification preference (which allows a health measurement ring to wake up the single person as disclosed in section 0166) based on the one person being determined within the environment.
Regarding claims 16, 17, and 19, the claimed computer program product includes features corresponding to the above rejection of claims 1-3 and 8-10, which is applicable hereto, wherein the method can be implemented using a computer (as disclosed in section 0082).


Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 4, 5, 11, 12, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Laakkonen et al. (Office Action 2/10/2021) in view of Correa Ramirez et al. (previously cited in Office Action 2/10/2021), and in further view of Shinar et al (Office Action 2/10/2021).
	Regarding claims 4, 5, 11, 12, 18, and 20, Correa Ramirez et al. discloses the second notification level includes auditory notifications at a first volume (low volume/haptic alert as disclosed in section 0039), wherein the second volume (audible alert as disclosed in section 0139) is selected in response to the expiration of the predetermined interval (30 seconds as disclosed in section 0139) and the activity of the one or more people in the environment (another user present as disclosed in section 0139).  It would have been obvious to include these features since Correa Ramirez et al. states the system provides alarms (notifications) tailored to the behavior of a user (see section 0140).  
However, Laakkonen et al. and Correa Ramirez et al. do not specifically disclose wherein the list also includes a third notification level; wherein the third notification level includes auditory notifications at a second volume that is greater than the first volume.  Laakkonen et al. and Correa Ramirez et al. do not further disclose selecting the first notification preference from at least one of the first notification level, the second notification level, or third notification level based on the inactive state of the second person.  Laakkonen et al. and Correa Ramirez et al. also does not disclose determining that a first person and a second person are within the environment based on the presence data; determining that the first person is in an inactive state based on the presence data; determine that the second person is in an active state based on the presence data; select the first notification preference based the inactive state of the first person and the active state of the second person.	
However, Shinar et al. also discloses providing multiple notifications based on the activity state of multiple people in an environment, wherein a second notification level (see section 0212) includes auditory notifications at a first volume (low intensity volume to not disturb a second person as disclosed in section 0212); and wherein the list also includes a third notification level (increased volume alarm as disclosed in section 0212); wherein the third notification level includes auditory notifications at a second volume that is greater than the first volume (as disclosed in section 0212).  Shinar et al. further discloses selecting (see section 0212) the first notification preference (an illuminator as disclosed in section 0212) from at least one of the first notification level (illumination), the second notification level (low intensity volume to not disturb a second person as disclosed in section 0212), or third notification level (increased volume alarm as disclosed in section 0212) based on the inactive state (likelihood the second person is sleeping as disclosed in section 0212) of the second person.  Shinar et al. further discloses determining that a first person and a second person are within the environment based on the presence data (by sensing the motion data of first and second persons as disclosed in section 0208); determining that the first person is in an inactive state (first person is sleeping as disclosed in section 0210) based on the presence data; determine that the second person is in an active state (likelihood second person has left as disclosed in section 0210) based on the presence data; select the first notification preference (illumination intensity as disclosed in section 0210) based the inactive state of the first person and the active state of the second person (as disclosed in section 0210).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the present invention to modify the system/method of Laakkonen et al. and Correa Ramirez et al. with the teachings of Shinar et al. since Shinar et al. states controlling the notifications (alarms) can optimize long term health and fitness (see section 0027).  

Conclusion

6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        March 11, 2020